COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        W.M. Roberson v. Anthony Saint Val

Appellate case number:      01-16-01001-CV

Trial court case number:    1085226

Trial court:                County Civil Court at Law No. 3 of Harris County

       On December 16, 2016, appellant, W.M. Roberson, filed an emergency motion to
stay pending appeal of eviction. The Court grants the stay of the eviction. The Court
requests that the appellee, Anthony Saint Val, respond to the emergency motion by no later
than ten days from the date of this order. It is therefore ordered that the response of the
appellee, if any, shall be due by Monday, January 9, 2017.
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: December 29, 2016